DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 265 (Fig. 3), 260 (Fig. 3), 960a-c (Fig. 18), 926 (Fig. 18, 19), 935 (Fig. 18, 19), 936 (Fig. 18, 19), 945a-c (Fig. 18), 948 (Fig. 18), 950a-c (Fig. 18),  924 (Fig. 21).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 452 as described in Para. 0065; reference number 822 in Para. 0079.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:   
In Para. 0005, :surgical tools tools” should read --tools--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “a fluid outflow’ in line 12. It is unclear if the fluid outflow path from line 12 is the same fluid outflow path from line 4 or a distinct fluid outflow. For examination purposes, the fluid outflow of line 12 will be read as the same. 
Claim 10 recites the limitation “a sleeve in the lumen in the handpiece” in line 8. There is insufficient antecedent basis for the claim. For examination purposes, the sleeve in the lumen of the handpiece will be read as the sleeve surrounding the channel in the handpiece. 
Claims 2-9 and 11-20 inherit the issue of indefiniteness from claims 1 and 10 by nature of its dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-18 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Shaddock (U.S. PGPub. No. 20120330292).
Regarding claim 1, Shadduck teaches:
A medical device, comprising: an elongate shaft having a proximal end and a working end; (Para. 0050, 0053; Fig. 1, shaft assembly 140; Fig. 4, outer sleeve 170)
at least one electrode for treating tissue located at the working end of the shaft; (Para. 0050, 0054; Fig. 1, shaft assembly 140, working end 145; Fig. 4, electrode 185)
a fluid outflow path extending proximally from the working end through a first channel portion in the shaft; (Para. 0050; negative pressure causes substance to flow through the lumens of the device)
a handpiece coupled to the proximal end of the shaft, (Para. 0050; Fig. 1, handle 142)
said handpiece comprising a body with a second channel portion formed along an axis therein, (Para. 0055; Fig. 1, 4, and 6A, inner sleeve 175; axis 168; body read as a portion of handle 142; second channel read as inner sleeve 175, inner sleeve appears to extend to proximal section of the device at the handle)
said second channel being configured to receive outflow from a proximal end of the first channel in the shaft, (Para. 0050, 0055; negative pressure source causes substance to move into the lumens of the device)
wherein the second channel runs along an axis of the handpiece; (Para. 0053; Fig. 1, Fig. 4, axis 168 interpreted to run through handle 142) 
and a thin wall sleeve in the handpiece surrounding at least a portion of the second channel, (Para. 0055; Fig. 6A, insulation layer 202, second sleeve 175)
wherein the thin wall is surrounded by an air gap between an exterior surface of the thin wall sleeve and an inner surface of the body for limiting heat transfer from a fluid outflow through the second channel (Para. 0053; Fig. 6A, lumen 172 surrounds the exterior surface of the insulation layer 202)
Regarding claim 2, Shadduck teaches:
The medical device of claim 1 (described above)
wherein the thin wall sleeve comprises a material having a thermal conductivity of less than 50 W/m*K. (Para. 0056; Fig. 6A, insulative layer 202; PTFE conductivity is 0.25 W/m*k)
Regarding claim 3, Shadduck teaches:
The medical device of claim 1 (described above)
wherein the thin wall sleeve comprises a material having a thermal conductivity of less than 25 W/m*K. (Para. 0056; Fig. 6A, insulative layer 202; PTFE conductivity is 0.25 W/m*k)
Regarding claims 4 and 17, Shadduck teaches:
The medical device of claim 1 (described above)
The medical device of claim 16 (described above)
further comprising a fluid-tight chamber in the handpiece which defines the air gap. (Para. 0051)
Regarding claims 5 and 18, Shadduck teaches:
The medical device of claim 1 (described above)
The medical device of claim 16 (described above)
wherein the air gap has a width transverse to the axis of at least 0.005". (Para. 0049-0056; the outer sleeve has a diameter of 5-7mm or 0.196-0.276 inches, while the inner sleeve is 0.112 inches; the difference is at least .005 inches)
Regarding claim 9, Shadduck teaches:
The medical device of claim 1 (described above)
further comprising a motor carried by the handpiece for moving a component of the working end. (Para. 0052)
Regarding claim 10, Shadduck teaches:
The medical device of claim 1 (described above)
a handpiece having a body; (Para. 0050, 0058, Fig. 1, body read as a portion of handle 142)
a shaft having a proximal end attachable to a distal end of the handpiece extending distally to a working end; (Para. 0050, 0053; Fig. 1, shaft assembly 140; Fig. 4, outer sleeve 170)
at least one electrode for treating tissue located at the working end of the shaft; (Para. 0050, 0054; Fig. 1, shaft assembly, working end 145; Fig. 4, electrode 185)
a fluid flow path extending from the working end proximally through a lumen in the shaft and through a channel in the handpiece; (Para. 0050; Fig. 6A, lumen 172, negative pressure causes substance to flow through the lumens of the device, a channel read as second sleeve 175)
and a sleeve in the lumen in the handpiece, (Para. 0055; Fig. 6A, inner sleeve 175)
wherein the sleeve and a surrounding portion of the body have a combined thermal conductivity in a transverse direction of less than 50 W/m-K for limiting heat transfer from a fluid flow through the channel to an exterior of the handpiece. (Para. 0055-0056; Fig. 6A, inner sleeve 175, insulative layer 202; stainless steel conductivity of the inner sleeve is around 14 W/m*k, PTFE conductivity of the insulative member is 0.25 W/m*k; a surrounding portion of the body read as the empty space between the inner and outer sleeves)
Regarding claim 11, Shadduck teaches:
The medical device of claim 10 (described above)
wherein the combined thermal conductivity is less than 25 W/m-K. (Para. 0055-0056; Fig. 6A, inner sleeve 175, insulative layer 202; Stainless Steel conductivity is 14 W/m*k, PTFE conductivity is 0.25 W/m*k)
Regarding claim 12, Shadduck teaches:
The medical device of claim 10 (described above)
wherein the sleeve is formed at least partly of a material selected from a group consisting of metal, ceramic or glass. (Para. 0055)
Regarding claim 13, Shadduck teaches:
The medical device of claim 12 (described above)
wherein the sleeve is formed at least partly of stainless steel. (Para. 0055)
Regarding claim 14, Shadduck teaches:
The medical device of claim 12 (described above)
wherein the sleeve is formed at least partly of a metal with a ceramic surface layer. (Para. 0055, 0057; inner sleeve can be fabricated of any combination of metal and ceramic)
Regarding claim 15, Shadduck teaches:
The medical device of claim 12 (described above)
wherein the sleeve is formed at least partly of a ceramic which comprises an exterior or interior surface of the sleeve. (Para. 0055, 0057; inner sleeve includes a ceramic collar)
Regarding claim 16, Shadduck teaches:
The medical device of claim 10 (described above)
wherein the sleeve is substantially surrounded by an air gap disposed between an exterior surface of the sleeve and an interior surface of the handpiece body. (Para. 0053; Fig. 6A, lumen 172 surrounds the exterior surface of the insulation layer 202 and inner sleeve 175)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck in view of Morrison (U.S. Patent No. 4060088).
Regarding claims 6 and 19, Shadduck teaches:
The medical device of claim 1 (described above)
The medical device of claim 16 (described above)
Shadduck does not explicitly disclose the thin wall sleeve extending over 60% of the length of the second channel. 
In related electrosurgical art, Morrison teaches:
wherein the thin wall sleeve extends over at least 60% of a length of the second channel portion in the handpiece. (Col. 3, col. 38-41; Fig. 1 and 3, insulative tube 18 read as the thin wall sleeve, electrode 16 read as second channel, wherein the insulative tube appears to cover more than 60% electrode)
The applicant has not disclosed any criticality for the wall sleeve extending over at least 60% of the second channel. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall sleeve of Shadduck based on the teachings of Morrison to incorporate the wall sleeve extending over at least 60% of the second channel in order to prevent control, limit and/or prevent unwanted electrical current flow between certain portions of the sleeve (Shadduck, Para. 0053). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thin wall sleeve extending over at least 60% of a length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claims 7 and 20, the Shadduck/Morrison combination teaches:
The medical device of claim 1 (described above)
The medical device of claim 16 (described above)
wherein the sleeve extends over at least 80% of a length of the second channel portion in the handpiece. (Morrison, Col. 3, col. 38-41; Fig. 1 and 3, insulative tube 18 read as the thin wall sleeve, electrode 16 read as second channel, wherein the insulative tube appears to cover more than 80% electrode)
The applicant has not disclosed any criticality for the wall sleeve extending over at least 60% of the second channel. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall sleeve of Shadduck based on the teachings of Morrison to incorporate the wall sleeve extending over at least 60% of the second channel in order to prevent control, limit and/or prevent unwanted electrical current flow between certain portions of the sleeve (Shadduck, Para. 0053). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an thin wall sleeve extending over at least 60% of a length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck in view of Cucin (U.S. Patent No. 7384417).
Regarding claim 8, Shadduck teaches:
The medical device of claim 1 (described above)
Shadduck does not explicitly disclose the shaft including a proximal hub detachable from the handpiece.

wherein the shaft includes a proximal hub and is detachable from the handpiece. (Col. 28, lines 39-43)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shadduck based on the teachings of Cucin to incorporate a portion of the shaft detachable from the handpeice in order to effectively provide ease of replacement and/or sterilization (Col. 3, lines 23-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794